EX-99.23(d)(183) Amendment to Investment Sub-Advisory Agreement Between Jackson national Asset Management, LLC and Credit Suisse Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), andCredit Suisse Asset Management, LLC, a Delaware limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and Sub-Adviser entered into an Investment Sub-Advisory Agreement dated as of January 16, 2007 (“Agreement”), whereby Adviser appointed Sub-Adviser to provide sub-investment advisory services to certain investment portfolios of the JNL Series Trust. Whereas, pursuant to the Agreement, the Adviser agreed to pay the Sub-Adviser for the services provided and the expenses assumed by the Sub-Advisor a sub-advisory fee as set forth on Schedule B to the Agreement, and the Sub-Adviser agreed to accept such sub-advisory fee as full compensation under the Agreement for such services and expenses. Whereas, in order to effectuate a fee reduction for the JNL/Credit Suisse Commodity Securities Fund, Schedule B must be amended. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated January 1, 2010, attached hereto. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of this 1st day of January, 2010. Jackson National Asset Management, LLC Credit Suisse Asset Management, LLC By: /s/ Mark D. Nerud By:/s/ Mark S. Barres Name:Mark D. Nerud Name: Mark S. Barres Title: President Title: Director SCHEDULE B January 1, 2010 (Compensation) JNL/Credit Suisse Commodity Securities Fund Average Daily Net Assets Annual Rate $0 to $100 Million 0.40% $100 Million to $400 Million 0.29% Amounts over $400 Million 0.20% JNL/Credit Suisse Long/Short Fund Average Daily Net Assets Annual Rate $0 to $150 Million 0.45% $150 Million to $300 Million 0.40% Amounts over $300 Million 0.35%
